Citation Nr: 0110354	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-04 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Evaluation of residuals of hepatitis, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from September 1944 to 
November 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the appellant's July 1999 
claim for service connection for residuals of hepatitis-A.  
The appellant, thereafter, submitted a notice of disagreement 
with the noncompensable evaluation assigned that disability.


FINDING OF FACT

Service-connected hepatitis is currently non-symptomatic.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of hepatitis are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000);Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, §  4, 114 Stat. 2096,___(2000)(to be 
codified at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 7345 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the noncompensable evaluation 
assigned his service-connected residuals of hepatitis do not 
reflect adequately the severity of his symptomatology.  He 
asserts that the evaluation should be increased based on 
symptoms of nausea and abdominal tenderness, along with 
fatigue and headaches, which the appellant believes are due 
to hepatitis in service.
This claim arises from the appellant's application for 
compensation and there is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
VA has also secured all VA and private medical records that 
the appellant has indicated are pertinent to his claim, and 
VA has satisfied its duty with respect to such records and 
with receipt of sufficient information to proceed.  VA's duty 
to assist the claimant in this regard accordingly has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b) and (c)).  In addition, the 
appellant has been advised of the evidence that would be 
necessary for him to substantiate his claim, by means of the 
various Statements of the Case and Supplemental Statements of 
the Case that have been issued during the appellate process.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103(a)).  The requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the claims, have been satisfied.

Because the appellant has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran's disorder has not changed during the 
appeal period and staged ratings are not applicable.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2000).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection for hepatitis was granted in May 2000, 
with the assignment of a zero percent (noncompensable) rating 
under Diagnostic Code 7345.  Diagnostic Code 7345 pertains to 
infectious hepatitis and provides a zero percent rating where 
it is healed and non-symptomatic.  A 10 percent rating is 
warranted for demonstrable liver damage with mild 
gastrointestinal disturbance, and a 30 percent rating is 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  38 C.F.R. § 4.115, Diagnostic Code 
7345 (2000).

The appellant was treated for infectious hepatitis with 
catarrhal jaundice between September and November 1945.  
There is no evidence of record showing subsequent treatment 
for hepatitis or any chronic residuals thereof.  Report of VA 
examination dated September 1999 reflects complaints of 
nausea, some epigastric burning, occasional diarrhea, and 
fatigue.  The appellant denied a post service history of 
yellow jaundice, unstable weight, hematemesis, and 
hematochezia.  Examination was essentially unremarkable.  The 
appellant appeared well nourished and developed.  Mild to 
moderate tenderness in the epigastric area was noted, but 
there was no rebound tenderness and bowel sounds were normal.  
Diagnostic testing showed normal liver function.  Hepatitis B 
and C screens were negative.  The diagnoses were status post 
hepatic infection, with no residuals, and dyspepsia and 
diarrhea.

The appellant subsequently submitted a private medical 
statement dated November 1999 showing that he was treated for 
"gastrointestinal problems" and "previous hepatitis."  It 
was noted that laboratory evidence showed that the appellant 
had a history of hepatitis A, contracted while in the 
military.  Studies were attached.

In January 2000, a VA physician reviewed the medical evidence 
of record, in particular the private medical evidence.  The 
physician stated that previous infection of hepatitis A was 
shown and that serology for hepatitis B and C was entirely 
negative.  It was noted that the appellant's gastrointestinal 
problems were not a result of hepatitis in service and that 
he had no residuals of hepatis A.  The appellant was 
described as asymptomatic.

The appellant testified at a personal hearing in May 1999 
along with his son.  He argued that he had gastrointestinal 
symptoms related to prior hepatitis infection in service and 
that he currently had an enlarged spleen due to hepatitis 
infection in service.  At this hearing, he submitted private 
medical showing that he had a borderline enlarged spleen 
along with an excerpt from a medical encyclopedia showing 
that splenomegaly may have various causes to include 
hepatitis.  The medical excerpt did not indicate the type of 
hepatitis (A or B or C) that may cause an enlarged spleen.
Subsequently obtained VA outpatient treatment records dated 
July 1999 to July 2000 reflect previous history of hepatitis 
A.  Chronic residuals were not indicated.

Private treatment records dated August 1999 to April 2000 
reflect that, in March 2000, the appellant's private 
physician investigated with a liver/spleen scan to rule out 
any residual hepatic injury or of sign of portal 
hypertension; however, in April 2000, the impression was 
still hepatitis infection from years ago.  Hepatitis was not 
identified as the cause of the appellant's splenomegaly, no 
liver dysfunction was reported, and current gastrointestinal 
symptoms were not related to prior hepatitis infection.

Having reviewed the record, the Board concludes that a 
compensable evaluation is not warranted for hepatitis.  Both 
VA and private medical reports show that the appellant had 
hepatitis A in service that is now asymptomatic.  Diagnostic 
testing revealed no evidence of liver damage due to the 
service-connected hepatitis or an active (pathological) 
hepatitis.

While the appellant reports gastrointestinal symptoms related 
to prior hepatitis, these symptoms have not been related by 
any competent medical authority to hepatitis.  Rather, it was 
specifically concluded that the veteran was without symptoms.  
The appellant, as a lay person, is competent to describe his 
symptoms but not to attribute those symptoms to a specific 
disease entity such as chronic hepatitis, as such a 
conclusion requires medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Similarly, medical articles 
that reflect that hepatitis may cause problems do not 
establish that this veteran has any residuals of hepatitis.  
Therefore, the Board finds that the medical evidence is more 
probative of the degree of impairment than the appellant's 
sworn lay testimony.

In light of the foregoing, the Board finds that service- 
connected hepatitis is essentially non-symptomatic at the 
present time.  Therefore, a zero percent rating is 
appropriate for this disability under Diagnostic Code 7345.  
As the schedular criteria for a higher rating have not been 
met, the claim for a compensable evaluation for hepatitis is 
denied.  Because the preponderance of the evidence is 
unfavorable, there is no doubt to be resolved.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residuals of hepatitis 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A compensable evaluation for hepatitis is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

